DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 09/23/2020. Claims 1-9 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 119 (e). The provisional application No. 62/905,813, was filed on 09/25/2019.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Drawings
The drawings are objected to because the submitted drawings e.g. fig.5 and fig. 8 do not describe the steps of the flow chart. The submitted drawings only mention steps by numbering e.g. S101. Examiner suggest to provide brief description of all steps of the flow charts, fig 5 and fig 8. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1, 4 and 7 is/are objected to because of the following informalities:
Claim 1 (and similarly claim 4 and 7) recites gripper arm, line 3. Then the claim recites gripping arm, line 5 to refer the previously mentioned gripper arm. For the consistency examiner suggest to maintain same terminology through the claim.
Claim 1, line 12, “by using position sensors” should be “by using the position sensors”.
Claim 4, line, 12 “by using position sensors” should be “by using the position sensors”.
Claim 7, line, 13 “by using position sensors” should be “by using the position sensors”.
Claim 1 (and similarly claim 4 and 7) recites “the adjustment station so that it may be fixed”. The language “may be” can demonstrate some uncertainty and interpreted as intended use. An example rephrase of this limitation could be “the adjustment station so that it is fixed” in order to claim the limitation positively.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and similarly claim 4 and 7), which recites “each arm is configured…by rotary joints”, line 3 is not clear. It is not clear whether the arm is referring “gripper arm” of line 3 or “an arm” of line 2. 
Examiner suggest to recite arm of the robot and gripper arm of the handling tool consistently by maintain the same terminology. For the examination purposes the arm of line 3 is interpreted as gripper arm.
Also recites “an adjustment station…can fix this end in space”, line 8 is not clear. It is not clear what is being fixed by the adjustment station. Per submitted specification, repositioning/adjustment of end effectors for gripping is performed at adjustment station based on the task or shape/configuration of work piece to be handled, see at least [0038-45] of PGPUB of submitted specification. It is not clear from the recited claim language whether “being fixed” is referring adjustment/repositioned of the handling tool or not.
Dependent claim(s) 2 and 3 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Dependent claim(s) 5 and 6 is/are also rejected because they do not resolve their parent (claim 4’s) deficiencies. 
Dependent claim(s) 8 and 9 is/are also rejected because they do not resolve their parent (claim 7’s) deficiencies. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 6 and 9 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 3 (and similarly claim 6 and 9),  which recites “some gripper arm joints do not have brakes” fails to further limit the claim 1. Claim 1 recites “each arm…each joint contains a brake and a position sensor”. Claim 1 recites each gripper arm joint has brake and claim 3 contradicts by reciting some gripper arm do not have brake.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0288322 (“Lin”), and further in view of US 2004/0263102 (“Kraus”). 
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Lin discloses an automated material handling system (see [0005], where “The end-effector assembly disclosed herein can be quickly reconfigured by the robot in response to control signals issued by the controller, and thereafter used for material handling”; see also [0006], where “In a possible embodiment, the end-effector assembly includes dual parallel frame rails with multiple orthogonally-arranged tool support branches, all of which are automatically repositionable by the robot and disposed on an elongated main boom.”; see also [0076], where “Thus, the method 200 allows the robot 12 at the end of a material handling operation to load the end-effector assembly 30 onto the configuration stand 75 or 175, lock and flip the end-effector assembly 30 to a reconfigurable position, pick up a configuration tool 20 from a tool stand or fixture, and start to configure the end-effector assembly 30.”) comprising: 
a multi-axis robot having an arm & a wrist (see [0008], where “A robotic system is disclosed herein having a multi-axis robot with an arm and a wrist.”); 
a handling tool containing a frame and multiple adjustable gripper arms (see [0027], where “The various tool support branches 25 are slidingly attached to/translatable along a respective one of the frame rails 23. Individual tool modules 35, shown in the various Figures as example vacuum suction cups or grippers, are suspended from the tool support branches 25. Each frame rail 23 is connected in turn to the master boom 18 via a conventional bi-directional clutch assembly 60 of the type known in the art, with an example embodiment of the bi-directional clutch assembly 60 best shown in FIG. 4.”), where each arm is configured from one or more serial links connected by rotary joints where each joint contains (see fig 4, where 30 is an end effector assembly and 38 is a joint/locking mechanism. 38 is interpreted as rotary joint that connects the gripper, 36. see also [0037], where “When adjusted by the configuration tool 20 shown in FIG. 2 and described in detail below with reference to FIG. 5, the parallel frame rails 23A and 23B may rotate with respect to a corresponding frame rail axis A23A or A23B as indicated by respective arrows R1 and R2 . Similarly, the tool modules 35 can rotate with respect to a linear/rotary lock axis A38 for a corresponding linear/rotary locking mechanism 38, as indicated by arrow R3.  The linear/rotary lock axis A38 is orthogonal with respect to the branch axis A25 for the particular tool support branch 25 on which the linear/rotary locking mechanism 38 is disposed.”; See also [0029], where “As the robot 12 reconfigures the end-effector assembly 30, the locations in free space of each of the joint locking mechanisms described below is known to the controller 50 by virtue of the known location in the frame of reference provided by the configuration stand 75.”), and where each gripping arm contains a gripping element that mounts to a link directly or mounts using a standoff (per submitted specification, suction cup, magnet or mechanical gripper are gripping element, see [0028] of PGPUB of submitted specification. see Lin [0027], where “Individual tool modules 35, shown in the various Figures as example vacuum suction cups or grippers, are suspended from the tool support branches 25.”); 
an adjustment station (see fig 1, where configuration stand, 75. Configuration stand is interpreted as adjustment station. See also [0029], where “For the purposes of the present disclosure, the configuration stand 75 of FIG. 1 may be fixed with respect to a floor 85 or suspended from a vertical surface such as a machine column or wall.”) that, when engaged with the end of a gripper arm containing the gripping element (see fig 10A-B, where suction cups, 36 are attached with the tool module, 35, see also fig 2A-B.), can fix this end in space (see [0029], where “For example, when transitioning from a first configuration as shown in FIG. 2A to another configuration as shown in FIG. 2B, the robot 12 connects the first tool changer 21B to the configuration stand 75 and releases the second tool changer 21A. As the robot 12 reconfigures the end-effector assembly 30, the locations in free space of each of the joint locking mechanisms described below is known to the controller 50 by virtue of the known location in the frame of reference provided by the configuration stand 75.”); 
a controller programmed to command the robot to automatically adjust the handling tool by presenting each gripper arm to the adjustment station so that it may be fixed in space, by unlocking one or more joints on that arm, by moving the handling tool to cause movement in those unlocked joints, (see [0005], where “The end-effector assembly disclosed herein can be quickly reconfigured by the robot in response to control signals issued by the controller, and thereafter used for material handling or other purposes when processing different components, for instance contoured body panels or flat panes of glass. In lieu of conventional self-locking clutches or calipers, each tool module is automatically unclamped, moved, and re-clamped with screw clamp mechanisms configured as a set of linear and/or linear/rotary joint locks, which are selectively adjustable via the configuration tool.”; see also [0009], where “As part of the system, a controller is programmed to command the robot to automatically configure the end-effector assembly by adjusting at least one of the tool modules, the parallel rails, and the tool support branches using the configuration tool in response to an identified work task, and to thereafter command engagement of the wrist with the tool changer and execute the identified work task using the configured end-effector assembly.”;  see also fig 2A-B, where the robotic handling tool is transitioning from a first configuration to another configuration. see also [0029], where “For example, when transitioning from a first configuration as shown in FIG. 2A to another configuration as shown in FIG. 2B, the robot 12 connects the first tool changer 21B to the configuration stand 75 and releases the second tool changer 21A. As the robot 12 reconfigures the end-effector assembly 30, the locations in free space of each of the joint locking mechanisms described below is known to the controller 50 by virtue of the known location in the frame of reference provided by the configuration stand 75.”; see also [0032], where “As part of the method 100, the controller 50 receives and records the measured joint positions (arrow θ.sub.J) from the position sensors (S.sub.J), and also monitors forces applied by or to the end-effector assembly 30 in the course of configuring the end-effector assembly 30 as well as while operating on a given work piece. ”; see also [0049], where “The method 100 proceeds to step S108 when all of the frame rails 23 and tool support branches 25 have been adjusted, and when all of the tool modules 35 are positioned as required and securely locked into place.”; see also [0067], where “Steps S202 and S204 are repeated until the end-effector assembly 30 has been verified by the controller 50 as being securely locked into place in the load position, e.g., position I of FIG. 9 or the position shown in FIG. 11A.”; see also [0006], [0030], [0037], [0039], [0069] and fig 8).
Lin does not disclose the following limitations:
where each joint contains a brake and a position sensor,
a controller programmed to command the robot to automatically adjust the handling tool…by using position sensors.
However, Kraus discloses a system where each joint contains a brake and a position sensor (fig 2 and 4 of Kraus is copied and pasted below. Where 119 is a rotational joint and 103 is a tool/end effector. The end effector is connected with the robot arm by a rotational joint.  The rotational joint 119, include a brake, 409 and positional transducer, 410 as shown in fig 4 below. See also [0053], where “A further rotational joint 119 having a rotational axis 120 is accommodated on the arm 110.”; see also [0061], where “a magnetic brake 409 is provided in the rotational joint 119.”; see also [0062], where “The rotational joint 119 further includes a position transducer 410 which makes available a voltage signal which corresponds to an instantaneous position of the toothed gear 408 on the second joint part 402 of the rotational joint 119.”),

    PNG
    media_image1.png
    161
    351
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    297
    458
    media_image2.png
    Greyscale

a controller programmed to command the robot to automatically adjust the handling tool…by using position sensors (see [0012], where “a detecting unit for detecting the position of the rotational joint and can be supplied with current in dependence upon a detected rotational joint position for generating a counter torque balancing the load torque. For this purpose, a control unit is provided which adjusts the required motor current. To compensate the load torque, the control unit assigns a value for the motor current to a detected rotational joint position value and this motor current is outputted to the electric motor and the motor current causes the electric motor to generate a counter torque which compensates the load torque applied to the rotational joint; see also [0070], where “An equilibrium state is adjusted at the rotational joints 111 and 119 in that the electric motor in the rotational joints of the holding arrangement 101 of FIG. 1 is so supplied with current that it compensates a load torque occurring at the rotational joints.”; see also [0074], where “Such a servo operation can, for example, be of advantage for a fine adjustment of the medical-optical instrument on the holding arrangement.”; position transducer is used for adjusting the instrument or end effector. see also [0016] and [0017]).
Because both Lin and Kraus are in the same field of endeavor of robot arms with joint. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lin to incorporate the teachings of Kraus by including the above feature, where each joint contains a brake and a position sensor, a controller programmed to command the robot to automatically adjust the handling tool…by using position sensors, for avoiding collision by deaccelerating the rotation during movement.
Regarding claim 2, Lin further discloses an automated handling system wherein the controller is programmed to command the robot to use the handling tool to perform work (see [0005], where “The end-effector assembly disclosed herein can be quickly reconfigured by the robot in response to control signals issued by the controller, and thereafter used for material handling”; see also [0009], where “As part of the system, a controller is programmed to command the robot to automatically configure the end-effector assembly by adjusting at least one of the tool modules, the parallel rails, and the tool support branches using the configuration tool in response to an identified work task, and to thereafter command engagement of the wrist with the tool changer and execute the identified work task using the configured end-effector assembly.”) and during that work periodically confirms the position of the gripper arms using the position sensors on those arms (see [0026], where “Joint position sensors S.sub.J may be positioned with respect to each joint J and configured to measure and report the measured joint positions (arrow θ.sub.J) to the controller 50.”; see also [0032], where “As part of the method 100, the controller 50 receives and records the measured joint positions (arrow θ.sub.J) from the position sensors (S.sub.J), and also monitors forces applied by or to the end-effector assembly 30 in the course of configuring the end-effector assembly 30 as well as while operating on a given work piece.”; the controller receives measured positions from the position sensors in the course of configuring and while operating on a given work piece. So, position pf the gripper arms are confirmed during the work using position sensors.).
Regarding claim 3, Lin further discloses an automated handling system wherein some gripper arm joints do not have brakes, do not have position sensors, or have neither brakes nor position sensors (see fig 4, where 30 is an end effector assembly and 38 is a joint/locking mechanism. see also [0037], where “When adjusted by the configuration tool 20 shown in FIG. 2 and described in detail below with reference to FIG. 5, the parallel frame rails 23A and 23B may rotate with respect to a corresponding frame rail axis A23A or A23B as indicated by respective arrows R1 and R2 . Similarly, the tool modules 35 can rotate with respect to a linear/rotary lock axis A38 for a corresponding linear/rotary locking mechanism 38, as indicated by arrow R3.  The linear/rotary lock axis A38 is orthogonal with respect to the branch axis A25 for the particular tool support branch 25 on which the linear/rotary locking mechanism 38 is disposed.”; See also [0026], where “Joint position sensors S.sub.J may be positioned with respect to each joint J and configured to measure and report the measured joint positions (arrow θ.sub.J) to the controller 50.”; the arm joints have joint position sensors only. The joints of end effector (gripper arm) do not have brakes or position sensors).
Regarding claim 4, as best understood in view of indefiniteness rejection explained above, Lin further discloses an automated material handling system (see [0005], where “The end-effector assembly disclosed herein can be quickly reconfigured by the robot in response to control signals issued by the controller, and thereafter used for material handling”; see also [0006], where “In a possible embodiment, the end-effector assembly includes dual parallel frame rails with multiple orthogonally-arranged tool support branches, all of which are automatically repositionable by the robot and disposed on an elongated main boom.”; see also [0076], where “Thus, the method 200 allows the robot 12 at the end of a material handling operation to load the end-effector assembly 30 onto the configuration stand 75 or 175, lock and flip the end-effector assembly 30 to a reconfigurable position, pick up a configuration tool 20 from a tool stand or fixture, and start to configure the end-effector assembly 30.”) comprising: 
a multi-axis robot having an arm & a wrist (see [0008], where “A robotic system is disclosed herein having a multi-axis robot with an arm and a wrist.”); 
a handling tool containing a frame and multiple adjustable gripper arms (see [0027], where “The various tool support branches 25 are slidingly attached to/translatable along a respective one of the frame rails 23. Individual tool modules 35, shown in the various Figures as example vacuum suction cups or grippers, are suspended from the tool support branches 25. Each frame rail 23 is connected in turn to the master boom 18 via a conventional bi-directional clutch assembly 60 of the type known in the art, with an example embodiment of the bi-directional clutch assembly 60 best shown in FIG. 4.”), where each arm is configured from one or more orthogonal links connected by linear joints where each joint contains a (see fig 4, where 30 is an end effector assembly and 38 is a joint/locking mechanism. 38 is interpreted as rotary joint that connects the gripper, 36. see also [0037], where “When adjusted by the configuration tool 20 shown in FIG. 2 and described in detail below with reference to FIG. 5, the parallel frame rails 23A and 23B may rotate with respect to a corresponding frame rail axis A23A or A23B as indicated by respective arrows R1 and R2 . Similarly, the tool modules 35 can rotate with respect to a linear/rotary lock axis A38 for a corresponding linear/rotary locking mechanism 38, as indicated by arrow R3.  The linear/rotary lock axis A38 is orthogonal with respect to the branch axis A25 for the particular tool support branch 25 on which the linear/rotary locking mechanism 38 is disposed.”; See also [0029], where “As the robot 12 reconfigures the end-effector assembly 30, the locations in free space of each of the joint locking mechanisms described below is known to the controller 50 by virtue of the known location in the frame of reference provided by the configuration stand 75.”), and where each gripping arm contains a gripping element that mounts to a link directly or mounts using a standoff (per submitted specification, suction cup, magnet or mechanical gripper are gripping element, see [0028] of PGPUB of submitted specification. see Lin [0027], where “Individual tool modules 35, shown in the various Figures as example vacuum suction cups or grippers, are suspended from the tool support branches 25.”); 
an adjustment station (see fig 1, where configuration stand, 75. Configuration stand is interpreted as adjustment station. See also [0029], where “For the purposes of the present disclosure, the configuration stand 75 of FIG. 1 may be fixed with respect to a floor 85 or suspended from a vertical surface such as a machine column or wall.”) that, when engaged with the end of a gripper arm containing the gripping element (see fig 10A-B, where suction cups, 36 are attached with the tool module, 35, see also fig 2A-B.), can fix this end in space (see [0029], where “For example, when transitioning from a first configuration as shown in FIG. 2A to another configuration as shown in FIG. 2B, the robot 12 connects the first tool changer 21B to the configuration stand 75 and releases the second tool changer 21A. As the robot 12 reconfigures the end-effector assembly 30, the locations in free space of each of the joint locking mechanisms described below is known to the controller 50 by virtue of the known location in the frame of reference provided by the configuration stand 75.”); 
a controller programmed to command the robot to automatically adjust the handling tool by presenting each gripper arm to the adjustment station so that it may be fixed in space, by unlocking one or more joints on that arm, by moving the handling tool to cause movement in those unlocked joints,  (see [0005], where “The end-effector assembly disclosed herein can be quickly reconfigured by the robot in response to control signals issued by the controller, and thereafter used for material handling or other purposes when processing different components, for instance contoured body panels or flat panes of glass. In lieu of conventional self-locking clutches or calipers, each tool module is automatically unclamped, moved, and re-clamped with screw clamp mechanisms configured as a set of linear and/or linear/rotary joint locks, which are selectively adjustable via the configuration tool.”; see also [0009], where “As part of the system, a controller is programmed to command the robot to automatically configure the end-effector assembly by adjusting at least one of the tool modules, the parallel rails, and the tool support branches using the configuration tool in response to an identified work task, and to thereafter command engagement of the wrist with the tool changer and execute the identified work task using the configured end-effector assembly.”;  see also fig 2A-B, where the robotic handling tool is transitioning from a first configuration to another configuration. see also [0029], where “For example, when transitioning from a first configuration as shown in FIG. 2A to another configuration as shown in FIG. 2B, the robot 12 connects the first tool changer 21B to the configuration stand 75 and releases the second tool changer 21A. As the robot 12 reconfigures the end-effector assembly 30, the locations in free space of each of the joint locking mechanisms described below is known to the controller 50 by virtue of the known location in the frame of reference provided by the configuration stand 75.”; see also [0032], where “As part of the method 100, the controller 50 receives and records the measured joint positions (arrow θ.sub.J) from the position sensors (S.sub.J), and also monitors forces applied by or to the end-effector assembly 30 in the course of configuring the end-effector assembly 30 as well as while operating on a given work piece. ”; see also [0049], where “The method 100 proceeds to step S108 when all of the frame rails 23 and tool support branches 25 have been adjusted, and when all of the tool modules 35 are positioned as required and securely locked into place.”; see also [0067], where “Steps S202 and S204 are repeated until the end-effector assembly 30 has been verified by the controller 50 as being securely locked into place in the load position, e.g., position I of FIG. 9 or the position shown in FIG. 11A.”; see also [0006], [0030], [0037], [0039], [0069] and fig 8).
Lin does not disclose the following limitations:
where each joint contains a brake and a position sensor,
a controller programmed to command the robot to automatically adjust the handling tool…by using position sensors.
However, Kraus further discloses a system where each joint contains a brake and a position sensor (fig 2 and 4 of Kraus is copied and pasted below. Where 119 is a rotational joint and 103 is a tool/end effector. The end effector is connected with the robot arm by a rotational joint.  The rotational joint 119, include a brake, 409 and positional transducer, 410 as shown in fig 4 below. See also [0053], where “A further rotational joint 119 having a rotational axis 120 is accommodated on the arm 110.”; see also [0061], where “a magnetic brake 409 is provided in the rotational joint 119.”; see also [0062], where “The rotational joint 119 further includes a position transducer 410 which makes available a voltage signal which corresponds to an instantaneous position of the toothed gear 408 on the second joint part 402 of the rotational joint 119.”),

    PNG
    media_image1.png
    161
    351
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    297
    458
    media_image2.png
    Greyscale

a controller programmed to command the robot to automatically adjust the handling tool…by using position sensors (see [0012], where “a detecting unit for detecting the position of the rotational joint and can be supplied with current in dependence upon a detected rotational joint position for generating a counter torque balancing the load torque. For this purpose, a control unit is provided which adjusts the required motor current. To compensate the load torque, the control unit assigns a value for the motor current to a detected rotational joint position value and this motor current is outputted to the electric motor and the motor current causes the electric motor to generate a counter torque which compensates the load torque applied to the rotational joint; see also [0070], where “An equilibrium state is adjusted at the rotational joints 111 and 119 in that the electric motor in the rotational joints of the holding arrangement 101 of FIG. 1 is so supplied with current that it compensates a load torque occurring at the rotational joints.”; see also [0074], where “Such a servo operation can, for example, be of advantage for a fine adjustment of the medical-optical instrument on the holding arrangement.”; position transducer is used for adjusting the instrument or end effector. see also [0016] and [0017]).
Because both Lin and Kraus are in the same field of endeavor of robot arms with joint. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lin to incorporate the teachings of Kraus by including the above feature, where each joint contains a brake and a position sensor, a controller programmed to command the robot to automatically adjust the handling tool…by using position sensors, for avoiding collision by deaccelerating the rotation during movement.
Regarding claim 5, Lin further discloses an automated handling system wherein the controller is programmed to command the robot to use the handling tool to perform work (see [0005], where “The end-effector assembly disclosed herein can be quickly reconfigured by the robot in response to control signals issued by the controller, and thereafter used for material handling”; see also [0009], where “As part of the system, a controller is programmed to command the robot to automatically configure the end-effector assembly by adjusting at least one of the tool modules, the parallel rails, and the tool support branches using the configuration tool in response to an identified work task, and to thereafter command engagement of the wrist with the tool changer and execute the identified work task using the configured end-effector assembly.”) and during that work periodically confirms the position of the gripper arms using the position sensors on those arms (see [0026], where “Joint position sensors S.sub.J may be positioned with respect to each joint J and configured to measure and report the measured joint positions (arrow θ.sub.J) to the controller 50.”; see also [0032], where “As part of the method 100, the controller 50 receives and records the measured joint positions (arrow θ.sub.J) from the position sensors (S.sub.J), and also monitors forces applied by or to the end-effector assembly 30 in the course of configuring the end-effector assembly 30 as well as while operating on a given work piece.”; the controller receives measured positions from the position sensors in the course of configuring and while operating on a given work piece. So, position pf the gripper arms are confirmed during the work using position sensors.).
Regarding claim 6, Lin further discloses an automated handling system wherein some gripper arm joints do not have brakes, do not have position sensors, or have neither brakes nor position sensors (see fig 4, where 30 is an end effector assembly and 38 is a joint/locking mechanism. see also [0037], where “When adjusted by the configuration tool 20 shown in FIG. 2 and described in detail below with reference to FIG. 5, the parallel frame rails 23A and 23B may rotate with respect to a corresponding frame rail axis A23A or A23B as indicated by respective arrows R1 and R2 . Similarly, the tool modules 35 can rotate with respect to a linear/rotary lock axis A38 for a corresponding linear/rotary locking mechanism 38, as indicated by arrow R3.  The linear/rotary lock axis A38 is orthogonal with respect to the branch axis A25 for the particular tool support branch 25 on which the linear/rotary locking mechanism 38 is disposed.”; See also [0026], where “Joint position sensors S.sub.J may be positioned with respect to each joint J and configured to measure and report the measured joint positions (arrow θ.sub.J) to the controller 50.”; the arm joints have joint position sensors only. The joints of end effector (gripper arm) do not have brakes or position sensors).
Regarding claim 7, as best understood in view of indefiniteness rejection explained above, Lin further discloses an automated material handling system (see [0005], where “The end-effector assembly disclosed herein can be quickly reconfigured by the robot in response to control signals issued by the controller, and thereafter used for material handling”; see also [0006], where “In a possible embodiment, the end-effector assembly includes dual parallel frame rails with multiple orthogonally-arranged tool support branches, all of which are automatically repositionable by the robot and disposed on an elongated main boom.”; see also [0076], where “Thus, the method 200 allows the robot 12 at the end of a material handling operation to load the end-effector assembly 30 onto the configuration stand 75 or 175, lock and flip the end-effector assembly 30 to a reconfigurable position, pick up a configuration tool 20 from a tool stand or fixture, and start to configure the end-effector assembly 30.”) comprising: 
a multi-axis robot having an arm & a wrist (see [0008], where “A robotic system is disclosed herein having a multi-axis robot with an arm and a wrist.”); 
a handling tool containing a frame and multiple adjustable gripper arms (see [0027], where “The various tool support branches 25 are slidingly attached to/translatable along a respective one of the frame rails 23. Individual tool modules 35, shown in the various Figures as example vacuum suction cups or grippers, are suspended from the tool support branches 25. Each frame rail 23 is connected in turn to the master boom 18 via a conventional bi-directional clutch assembly 60 of the type known in the art, with an example embodiment of the bi-directional clutch assembly 60 best shown in FIG. 4.”), where each arm may be configured from one or more orthogonal links connected by linear joints and one or more serial links connected by rotary joints, where each joint contains (see fig 4, where 30 is an end effector assembly and 38 is a joint/locking mechanism. 38 is interpreted as rotary joint that connects the gripper, 36. see also [0037], where “When adjusted by the configuration tool 20 shown in FIG. 2 and described in detail below with reference to FIG. 5, the parallel frame rails 23A and 23B may rotate with respect to a corresponding frame rail axis A23A or A23B as indicated by respective arrows R1 and R2 . Similarly, the tool modules 35 can rotate with respect to a linear/rotary lock axis A38 for a corresponding linear/rotary locking mechanism 38, as indicated by arrow R3.  The linear/rotary lock axis A38 is orthogonal with respect to the branch axis A25 for the particular tool support branch 25 on which the linear/rotary locking mechanism 38 is disposed.”; See also [0029], where “As the robot 12 reconfigures the end-effector assembly 30, the locations in free space of each of the joint locking mechanisms described below is known to the controller 50 by virtue of the known location in the frame of reference provided by the configuration stand 75.”), and where each gripping arm contains a gripping element that mounts to a link directly or mounts using a standoff (per submitted specification, suction cup, magnet or mechanical gripper are gripping element, see [0028] of PGPUB of submitted specification. see Lin [0027], where “Individual tool modules 35, shown in the various Figures as example vacuum suction cups or grippers, are suspended from the tool support branches 25.”);
 an adjustment station (see fig 1, where configuration stand, 75. Configuration stand is interpreted as adjustment station. See also [0029], where “For the purposes of the present disclosure, the configuration stand 75 of FIG. 1 may be fixed with respect to a floor 85 or suspended from a vertical surface such as a machine column or wall.”) that, when engaged with the end of a gripper arm containing the gripping element (see fig 10A-B, where suction cups, 36 are attached with the tool module, 35, see also fig 2A-B.), can fix this end in space (see [0029], where “For example, when transitioning from a first configuration as shown in FIG. 2A to another configuration as shown in FIG. 2B, the robot 12 connects the first tool changer 21B to the configuration stand 75 and releases the second tool changer 21A. As the robot 12 reconfigures the end-effector assembly 30, the locations in free space of each of the joint locking mechanisms described below is known to the controller 50 by virtue of the known location in the frame of reference provided by the configuration stand 75.”); 
a controller programmed to command the robot to automatically adjust the handling tool by presenting each gripper arm to the adjustment station so that it may be fixed in space, by unlocking one or more joints on that arm, by moving the handling tool to cause movement in those unlocked joints, correctly adjusted (see [0005], where “The end-effector assembly disclosed herein can be quickly reconfigured by the robot in response to control signals issued by the controller, and thereafter used for material handling or other purposes when processing different components, for instance contoured body panels or flat panes of glass. In lieu of conventional self-locking clutches or calipers, each tool module is automatically unclamped, moved, and re-clamped with screw clamp mechanisms configured as a set of linear and/or linear/rotary joint locks, which are selectively adjustable via the configuration tool.”; see also [0009], where “As part of the system, a controller is programmed to command the robot to automatically configure the end-effector assembly by adjusting at least one of the tool modules, the parallel rails, and the tool support branches using the configuration tool in response to an identified work task, and to thereafter command engagement of the wrist with the tool changer and execute the identified work task using the configured end-effector assembly.”;  see also fig 2A-B, where the robotic handling tool is transitioning from a first configuration to another configuration. see also [0029], where “For example, when transitioning from a first configuration as shown in FIG. 2A to another configuration as shown in FIG. 2B, the robot 12 connects the first tool changer 21B to the configuration stand 75 and releases the second tool changer 21A. As the robot 12 reconfigures the end-effector assembly 30, the locations in free space of each of the joint locking mechanisms described below is known to the controller 50 by virtue of the known location in the frame of reference provided by the configuration stand 75.”; see also [0032], where “As part of the method 100, the controller 50 receives and records the measured joint positions (arrow θ.sub.J) from the position sensors (S.sub.J), and also monitors forces applied by or to the end-effector assembly 30 in the course of configuring the end-effector assembly 30 as well as while operating on a given work piece. ”; see also [0049], where “The method 100 proceeds to step S108 when all of the frame rails 23 and tool support branches 25 have been adjusted, and when all of the tool modules 35 are positioned as required and securely locked into place.”; see also [0067], where “Steps S202 and S204 are repeated until the end-effector assembly 30 has been verified by the controller 50 as being securely locked into place in the load position, e.g., position I of FIG. 9 or the position shown in FIG. 11A.”; see also [0006], [0030], [0037], [0039], [0069] and fig 8).
Lin does not disclose the following limitations:
where each joint contains a brake and a position sensor,
a controller programmed to command the robot to automatically adjust the handling tool…by using position sensors.
However, Kraus further discloses a system where each joint contains a brake and a position sensor (fig 2 and 4 of Kraus is copied and pasted below. Where 119 is a rotational joint and 103 is a tool/end effector. The end effector is connected with the robot arm by a rotational joint.  The rotational joint 119, include a brake, 409 and positional transducer, 410 as shown in fig 4 below. See also [0053], where “A further rotational joint 119 having a rotational axis 120 is accommodated on the arm 110.”; see also [0061], where “a magnetic brake 409 is provided in the rotational joint 119.”; see also [0062], where “The rotational joint 119 further includes a position transducer 410 which makes available a voltage signal which corresponds to an instantaneous position of the toothed gear 408 on the second joint part 402 of the rotational joint 119.”),

    PNG
    media_image1.png
    161
    351
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    297
    458
    media_image2.png
    Greyscale

a controller programmed to command the robot to automatically adjust the handling tool…by using position sensors (see [0012], where “a detecting unit for detecting the position of the rotational joint and can be supplied with current in dependence upon a detected rotational joint position for generating a counter torque balancing the load torque. For this purpose, a control unit is provided which adjusts the required motor current. To compensate the load torque, the control unit assigns a value for the motor current to a detected rotational joint position value and this motor current is outputted to the electric motor and the motor current causes the electric motor to generate a counter torque which compensates the load torque applied to the rotational joint; see also [0070], where “An equilibrium state is adjusted at the rotational joints 111 and 119 in that the electric motor in the rotational joints of the holding arrangement 101 of FIG. 1 is so supplied with current that it compensates a load torque occurring at the rotational joints.”; see also [0074], where “Such a servo operation can, for example, be of advantage for a fine adjustment of the medical-optical instrument on the holding arrangement.”; position transducer is used for adjusting the instrument or end effector. see also [0016] and [0017]).
Because both Lin and Kraus are in the same field of endeavor of robot arms with joint. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lin to incorporate the teachings of Kraus by including the above feature, where each joint contains a brake and a position sensor, a controller programmed to command the robot to automatically adjust the handling tool…by using position sensors, for avoiding collision by deaccelerating the rotation during movement.
Regarding claim 8, Lin further discloses an automated handling system wherein the controller is programmed to command the robot to use the handling tool to perform work (see [0005], where “The end-effector assembly disclosed herein can be quickly reconfigured by the robot in response to control signals issued by the controller, and thereafter used for material handling”; see also [0009], where “As part of the system, a controller is programmed to command the robot to automatically configure the end-effector assembly by adjusting at least one of the tool modules, the parallel rails, and the tool support branches using the configuration tool in response to an identified work task, and to thereafter command engagement of the wrist with the tool changer and execute the identified work task using the configured end-effector assembly.”) and during that work periodically confirms the position of the gripper arms using the position sensors on those arms (see [0026], where “Joint position sensors S.sub.J may be positioned with respect to each joint J and configured to measure and report the measured joint positions (arrow θ.sub.J) to the controller 50.”; see also [0032], where “As part of the method 100, the controller 50 receives and records the measured joint positions (arrow θ.sub.J) from the position sensors (S.sub.J), and also monitors forces applied by or to the end-effector assembly 30 in the course of configuring the end-effector assembly 30 as well as while operating on a given work piece.”; the controller receives measured positions from the position sensors in the course of configuring and while operating on a given work piece. So, position pf the gripper arms are confirmed during the work using position sensors.).
Regarding claim 9, Lin further discloses an automated handling system wherein some gripper arm joints do not have brakes, do not have position sensors, or have neither brakes nor position sensors (see fig 4, where 30 is an end effector assembly and 38 is a joint/locking mechanism. see also [0037], where “When adjusted by the configuration tool 20 shown in FIG. 2 and described in detail below with reference to FIG. 5, the parallel frame rails 23A and 23B may rotate with respect to a corresponding frame rail axis A23A or A23B as indicated by respective arrows R1 and R2 . Similarly, the tool modules 35 can rotate with respect to a linear/rotary lock axis A38 for a corresponding linear/rotary locking mechanism 38, as indicated by arrow R3.  The linear/rotary lock axis A38 is orthogonal with respect to the branch axis A25 for the particular tool support branch 25 on which the linear/rotary locking mechanism 38 is disposed.”; See also [0026], where “Joint position sensors S.sub.J may be positioned with respect to each joint J and configured to measure and report the measured joint positions (arrow θ.sub.J) to the controller 50.”; the arm joints have joint position sensors only. The joints of end effector (gripper arm) do not have brakes or position sensors).
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2022/0219320 (“Soe-Knudsen”) discloses a system for detecting change in contact between robot arm and an object.
US 11,161,258 (“Boyland”) discloses a robotic system with multiple arms and joints.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664